C

 

 

ase 6:18-cv-00576-JA-DCI Document 190 Filed 06/14/21 Page 1 of 2 PagelID 12035

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

CLUB EXPLORIA, LLC and
CLUB EXPLORIA
MANAGEMENT, LLC,
Plaintiffs,
Vv. Case No. 6:18-cv-576-JA-DCI

AARONSON, AUSTIN, P.A. and
AUSTIN N. AARONSON,

Defendants.

 

ORDER i) 3.0. on

. This case is before the Court on the Opposed Motion for Entry of
Judgment on Bill of Costs (Doc. 187) filed by Defendants. The assigned United
States Magistrate Judge has submitted a Report (Doc. 189) recommending that
the motion be granted. Plaintiffs have not filed an objection to the Report, and
the deadline to do so has passed.

After review of the record in this matter, the Court agrees with the

findings of fact and conclusions of law in the Report and Recommendation.
Therefore, itis ORDERED as follows:

1. The Report and Recommendation (Doc. 189) is ADOPTED and

CONFIRMED and made a part of this Order.

 
 

 

 

 

ase 6:18-cv-00576-JA-DCI Document 190 Filed 06/14/21 Page 2 of 2 PagelID 12036

2. The Opposed Motion for Entry of Judgment on Bill of Costs (Doc.
187) is GRANTED.

3. The Clerk is directed to enter a separate judgment for costs in favor
of Defendants in the amount of $10,368.78 plus post-judgment interest for the
period beginning November 11, 2020, and continuing until the judgment is

satisfied.

DONE and ORDERED in a oe

F~L
JOHN AXTOON II
United States District Judge

Copies furnished to:
United States Magistrate Judge
Counsel of Record

|

 
